Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 2, 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed May 2, 2022.
Claims 1, 10, 15, and 20 are amended.  
Claims 1-21 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Information Disclosure Statement
The Information Disclosure Statement filed on August 10, 2022 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.  Examiner notes, however, that no English translation of the Korean Office Acti0on was provided and only a limited Abstract of the Korean reference was provided.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Rankin (US 2018/0144298) in view of Small et al. (US 2018/0012311, hereinafter “Small”) and Broveleit (US 2018/0341910).

Claim 1.  Rankin teaches: A system to facilitate collaborative transaction processing associated with a supply chain having a first entity and a second entity, comprising: 
a first entity database storing electronic records including information associated with at least a portion of the supply chain, wherein the first entity is a manufacturer of a product associated with the supply chain (see, e.g., ¶ 3 teaching a central blockchain and a local blockchain, each receiving periodic goods status updates through a supply chain and storing them therein; see also ¶s 13 and 14 teaching feature 224, which is a local database on a container ship; regarding that the first entity is a manufacturer of a product associated with the supply chain, this is further addressed below); 
a first entity communication port to exchange information via a distributed computer system (see, e.g., Figure 3 and ¶ 59 teaching a serial port 305 or external interface 308 that connects the computer apparatus to a wide area network such as the internet); and 
a first entity computer processor coupled to the first entity database and the first entity communication port and adapted to (see Figure 3 feature 302 teaching a central processor connected to the external interface 308, the serial port 305, and system memory 301; see also Figure 2 feature 222 teaching a computer coupled to a database 224 and a satellite transceiver and GPS receiver 226): 
retrieve from the first entity database the information associated with the at least a portion of the supply chain (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination), 
identify a subset of information about the supply chain as being of interest to the second entity, wherein the identified subset of information comprises information about manufacturing and delivery associated with the product (see, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination; regarding delivery, see, e.g., ¶ 23 teaching using the invention to confirm delivery and place that on the blockchain and ¶ 58 teaching that the product has reached its final destination and delivery in good condition is satisfied; regarding that the identified subset of information comprises information about a manufacturing technique used to manufacture the product, that is further addressed below), and 
record the identified subset of information about the supply chain via a secure, distributed transaction ledger (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination); 
identify a change related to the subset of information about the supply chain based on pre-defined milestone events (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain); and 
in response to the identified change, update the subset of information about the supply chain recorded via the secure, distributed transaction ledger to include (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain): 
data associated with the identified change (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain); 
validation information used to validate the data associated with the identified change, wherein the validation information comprises location data associate[d] with the system, database information associated with the first entity database, computer information associated with the first entity computer processor (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain, especially ¶ 58 noting that two or more parties (e.g., exporter and importer) apply digital signatures to initiate the blockchain recordation of these events); and 
a digital fingerprint created based on the validation information (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain, especially ¶ 58 noting that two or more parties (e.g., exporter and importer) apply digital signatures to initiate the blockchain recordation of these events).
	Regarding wherein the first entity is a manufacturer of a product associated with the supply chain, Examiner notes that the exemplary embodiment of Rankin is one of shipment (see, e.g., ¶s 50-57).  Rankin further teaches that “all participants in this shipment” can participate in the blockchain interactions and smart contract (see, e.g., ¶ 58), Rankin never expressly states that a manufacturer of the product so participates.  Additionally, while Rankin teaches tracking a product through at least part of a supply chain and recording relevant data in a blockchain, Rankin fails to expressly teach that any of the recorded information includes information about a manufacturing technique used to manufacture the product.  Nevertheless, such features are taught in the analogous prior art.  Small, for example, teaches such features.  Specifically, Small teaches that a customer requirement for a product may include certain manufacturing parameters or requirements such as an additive manufacturing product geometry file (see at least, e.g., ¶ 5).  This product geometry file can be recorded in a block of the blockchain (see at least, e.g., ¶ 5).  This is done by a parts manufacturer (see, e.g., ¶s 96-97 teaching the manufacturer receiving the customer requirements and recording that in the blockchain while filling the customer order; see also, e.g., ¶ 99 teaching the manufacturer placing additional product specifications and quality controls in the blockchain).  Small is analogous to the instant application and Rankin because it relates to tracing a manufactured part through its product lifecycle and records a series of authenticating transactions in a digital distributed ledger (see Small ¶ 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin).  One of ordinary skill would have been motivated to substitute the manufacturer/manufacturing data for the shipping data because both are data related to the supply chain and can be interchangeable or complementary.  One of ordinary skill in the art would have been further motivated to substitute the manufacturer/manufacturing data for the shipping data because it would make “it easy to authenticate genuine additive manufactured parts and hard to create counterfeit copies” (see Small ¶ 123).    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of recording supply chain data in a blockchain (as disclosed by Rankin) that differs from the claimed device only by the substitution of the feature of recording manufacturer or manufacturing data for the feature of recorded shipping data, the recording manufacturer/manufacturing data was known in the prior art (as disclosed by Small), and one of ordinary skill in the art could have substituted the recording of the manufacturing data for the shipping data, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one type of data for another in the same recording medium because data are data).  See also MPEP § 2143(I)(B).
Regarding identify a change related to the subset of information about the supply chain based on pre-defined milestone events and in response to the identified change, update the subset of information about the supply chain recorded via the secure, distributed transaction ledger to include data associated with the identified change, Examiner asserts that Rankin teaches these limitations as noted above.  Specifically, paragraphs 50-58 of Rankin teach tracking the supply chain of a product throughout shipment to final delivery and tracking each inspection or clearance or handoff on the blockchain with digital signatures.  For the purpose of compact prosecution, however, Examiner notes that even if these teachings of Rankin are not considered disclose identifying a change related to … pre-defined milestone events in the supply chain (which Examiner does not concede), such a feature is taught in analogous prior art.  Broveleit, for example, teaches such a feature (see, e.g., at least ¶s 40-46 teaching that the smart contracts may include milestones such as different operations executed by the carriers during transport of the commodity and when information identifying the pre-defined milestones is met, this information is added to, i.e., recorded in, the blockchain).  Examiner notes that Broveleit’s milestones include handoffs from one carrier to another, just as what is tracked and recorded in Rankin.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of tracking and assessing pre-defined milestones (as disclosed by Broveleit) for the feature of generically recorded tracking data in the method of recording supply chain data in a blockchain (as disclosed by Rankin and Small).  One of ordinary skill would have been motivated to substitute the tracking and assessing pre-defined milestones for the generically recorded tracking data because both are data related to the supply chain and can be interchangeable or complementary.  One of ordinary skill in the art would have been further motivated to substitute the tracking and assessing pre-defined milestones for the generically recorded tracking data because the milestones could be recorded as smart contracts and be used to pay the carriers upon proper delivery in the supply chain shipment (see Broveleit ¶s 40-46).    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of tracking and assessing pre-defined milestones (as disclosed by Broveleit) for the feature of generically recorded tracking data in the method of recording supply chain data in a blockchain (as disclosed by Rankin and Small), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of recording supply chain data in a blockchain (as disclosed by Rankin and Small) that differs from the claimed method only by the substitution of the feature of tracking and assessing pre-defined milestones for the feature of generically recorded tracking data, the tracking and assessing of pre-defined milestones in a supply chain via smart contracts in a blockchain was known in the prior art (as disclosed by Broveleit), and one of ordinary skill in the art could have substituted the tracking and assessing of pre-defined milestones for the feature of generically recorded tracking data, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting specifically tracked pre-defined milestones for the same type of supply chain events).  See also MPEP § 2143(I)(B).
  
Claim 2.   The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, wherein the secure, distributed transaction ledger comprises blockchain technology (see, e.g., at least ¶s 14-16 and 50-58).

Claim 3.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 2, wherein the blockchain ledger is: (i) controlled by a single, centralized entity, or (ii) controlled by multiple, distributed entities (see, e.g., ¶ 16 and Figure 2 where the blockchain ledger is controlled by the shipping company facility, i.e., a single centralized entity).

Claim 4.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, wherein the supply chain is associated with at least one of: (1) a local supply chain, (ii) an international supply chain, and (iii) a global supply chain (see, e.g., ¶s 50-58 describing a global supply chain between Los Angeles, CA, USA an Jeddah, KSA). 

Claim 5.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Small further teaches: The system of claim 1, wherein the identified subset of information comprises information about a quality of materials used to manufacture the product (see, e.g., ¶ 99 teaching recording design implementation requirements and product specifications and quality controls; see further ¶ 100 teaching the same including express teachings of quality requirements such as resolution and tolerances).

Claim 6. The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, wherein the identified subset of information about the supply chain is associated with at least one of: (i) quality information, (ii) delivery information, (iii) mission critical information, (iv) physical location data, (v) product quality information, (vi) a manufacturing quality associated with the product, (vii) inspection information, (viii) a price of a good, (ix) a price of a service, (x) contractual commitment data, (xi) delivery conditions, and (xii) shipping information (see, e.g., ¶s 50-58 teaching shipping information, including security data as taught in ¶ 54, which relates to delivery conditions and product quality information; see ¶ 53 teaching physical location data; see ¶ 57 teaching delivery conditions and information; see also ¶ 56 teaching inspection information).

Claim 7.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Small further teaches: The system of claim 1, wherein the identified subset of information comprises a source of materials used to manufacture the product (see, e.g., ¶s 88 and 90 teaching placing source requirements in the blockchain).

Claim 8.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, wherein the information recorded in the secure, distributed transaction ledger includes at least one of: (i) data about a specific geographic location, (ii) data about a specific database, and (iii) data about a specific computer (see, e.g., ¶ 53 teaching data about a specific geographic location).

Claim 9.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, wherein the information recorded in the secure, distributed transaction ledger includes validation information provided by a trusted actor (see, e.g., ¶ 45 noting that the consensus of the block provides validity; see also ¶s 53 and 54 teaching that the updates provide validity).

Claim 10.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Broveleit further teaches: The system of claim 9, wherein the validation information is automatically accessed and entered into the secure, distributed ledger to create the digital fingerprint (see, e.g., at least ¶s 40-46, in particular 43 and 45, teaching automatically, e.g., by program code, receiving completion of milestone and then updating data into the blockchain by, e.g., by adding information into the ledger).  

Claim 11.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 1, further comprising: 
a second entity communication port to exchange information via the distributed computer system (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive information from the distributed computer system; see also ¶ 63); and 
a second entity computer processor coupled to the first entity communication port and adapted to (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive information from the distributed computer system; see also ¶ 63): 
receive the identified subset of information about the supply chain via the secure, distributed transaction ledger (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive a subset of information from the distributed computer system and the secure distributed transaction ledger such as location and integrity of the goods; see also ¶ 63), and 
generate a display outputting the information associated with the subset of information about the supply chain (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive a subset of information from the distributed computer system such as location and integrity of the goods; see also ¶ 63). 

Claim 12.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 11, wherein the generated display is associated with at least one of: (i) a personal computer, (ii) a tablet computer, (iii) a server computer, and (iv) a smartphone (see, e.g., at least ¶ 63 teaching an Internet interface over a mobile, i.e., smartphone). 

Claim 13.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Rankin further teaches: The system of claim 12, wherein the product associated with the supply chain is one of: (i) an engine, (ii) an aircraft, (iii) a locomotive, (iv) power generation, and (v) a wind turbine (see, e.g., Figure 2 and ¶s 50-58 teaching a supply chain associated with an “engine” in the form of the engine on a container ship). 

Claim 14.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 1.  Small further teaches: The system of claim 1, wherein the system to facilitate collaborative transaction processing is associated with at least one of: (i) a single network cloud-hosted topology, (ii) a multiple network cloud-hosted topology, and (iii) a participant hosted intranet environment (see ¶ 66).  

Claim 15.  Rankin teaches: A computer-implemented method to facilitate collaborative transaction processing associated with a supply chain having a first entity and a second entity, comprising: 
retrieving, by a first entity computer processor from a first entity database, information associated with the at least a portion of the supply chain, wherein the first entity is a manufacturer of a product associated with the supply chain (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination); 
identifying, by the first entity computer processor, a subset of information about the supply chain as being of interest to the second entity, wherein the identified subset of information comprises information about manufacturing and delivery associated with the product (see, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination, noting that as taught, e.g., in ¶s 14-16, the data are identified by the first entity computer processor; regarding delivery, see, e.g., ¶ 23 teaching using the invention to confirm delivery and place that on the blockchain and ¶ 58 teaching that the product has reached its final destination and delivery in good condition is satisfied; regarding the identified subset of information comprising information about a source of materials used to manufacture the product, that is further addressed below); and 
recording, by the first entity computer processor, the identified subset of information about the supply chain via a secure, distributed transaction ledger (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination); 
identify a change related to the subset of information about the supply chain based on pre-defined milestone events (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain); and 
in response to the identified change, update the subset of information about the supply chain recorded via the secure, distributed transaction ledger to include (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain): 
data associated with the identified change (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain); 
validation information used to validate the data associated with the identified change, wherein the validation information comprises location data associate[d] with the system, database information associated with the first entity database, computer information associated with the first entity computer processor (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain, especially ¶ 58 noting that two or more parties (e.g., exporter and importer) apply digital signatures to initiate the blockchain recordation of these events); and 
a digital fingerprint created based on the validation information (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain, especially ¶ 58 noting that two or more parties (e.g., exporter and importer) apply digital signatures to initiate the blockchain recordation of these events). 
Regarding wherein the first entity is a manufacturer of a product associated with the supply chain, Examiner notes that the exemplary embodiment of Rankin is one of shipment (see, e.g., ¶s 50-57).  Rankin further teaches that “all participants in this shipment” can participate in the blockchain interactions and smart contract (see, e.g., ¶ 58), Rankin never expressly states that a manufacturer of the product so participates.  Additionally, while Rankin teaches tracking a product through at least part of a supply chain and recording relevant data in a blockchain, Rankin fails to expressly teach that any of the recorded information includes the identified subset of information comprising information about a source of materials used to manufacture the product.  Nevertheless, such features are taught in the analogous prior art.  Small, for example, teaches such features.  Specifically, Small teaches that a customer requirement for a product may include certain manufacturing parameters or requirements such as an additive manufacturing product geometry file (see at least, e.g., ¶ 5).  This product geometry file can be recorded in a block of the blockchain (see at least, e.g., ¶ 5).  This is done by a parts manufacturer (see, e.g., ¶s 96-97 teaching the manufacturer receiving the customer requirements and recording that in the blockchain while filling the customer order; see also, e.g., ¶ 99 teaching the manufacturer placing additional product specifications and quality controls in the blockchain).  Small further teaches the source of the materials (see, e.g., ¶s 88 and 90 teaching placing source requirements in the blockchain).  Small is analogous to the instant application and Rankin because it relates to tracing a manufactured part through its product lifecycle and records a series of authenticating transactions in a digital distributed ledger (see Small ¶ 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin).  One of ordinary skill would have been motivated to substitute the manufacturer/manufacturing data for the shipping data because both are data related to the supply chain and can be interchangeable or complementary.  One of ordinary skill in the art would have been further motivated to substitute the manufacturer/manufacturing data for the shipping data because it would make “it easy to authenticate genuine additive manufactured parts and hard to create counterfeit copies” (see Small ¶ 123).    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of recording supply chain data in a blockchain (as disclosed by Rankin) that differs from the claimed device only by the substitution of the feature of recording manufacturer or manufacturing data for the feature of recorded shipping data, the recording manufacturer/manufacturing data was known in the prior art (as disclosed by Small), and one of ordinary skill in the art could have substituted the recording of the manufacturing data for the shipping data, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one type of data for another in the same recording medium because data are data).  See also MPEP § 2143(I)(B).
Regarding identify a change related to the subset of information about the supply chain based on pre-defined milestone events and in response to the identified change, update the subset of information about the supply chain recorded via the secure, distributed transaction ledger to include data associated with the identified change, Examiner asserts that Rankin teaches these limitations as noted above.  Specifically, paragraphs 50-58 of Rankin teach tracking the supply chain of a product throughout shipment to final delivery and tracking each inspection or clearance or handoff on the blockchain with digital signatures.  For the purpose of compact prosecution, however, Examiner notes that even if these teachings of Rankin are not considered disclose identifying a change related to … pre-defined milestone events in the supply chain (which Examiner does not concede), such a feature is taught in analogous prior art.  Broveleit, for example, teaches such a feature (see, e.g., at least ¶s 40-46 teaching that the smart contracts may include milestones such as different operations executed by the carriers during transport of the commodity and when information identifying the pre-defined milestones is met, this information is added to, i.e., recorded in, the blockchain).  Examiner notes that Broveleit’s milestones include handoffs from one carrier to another, just as what is tracked and recorded in Rankin.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of tracking and assessing pre-defined milestones (as disclosed by Broveleit) for the feature of generically recorded tracking data in the method of recording supply chain data in a blockchain (as disclosed by Rankin and Small).  One of ordinary skill would have been motivated to substitute the tracking and assessing pre-defined milestones for the generically recorded tracking data because both are data related to the supply chain and can be interchangeable or complementary.  One of ordinary skill in the art would have been further motivated to substitute the tracking and assessing pre-defined milestones for the generically recorded tracking data because the milestones could be recorded as smart contracts and be used to pay the carriers upon proper delivery in the supply chain shipment (see Broveleit ¶s 40-46).    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of tracking and assessing pre-defined milestones (as disclosed by Broveleit) for the feature of generically recorded tracking data in the method of recording supply chain data in a blockchain (as disclosed by Rankin and Small), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of recording supply chain data in a blockchain (as disclosed by Rankin and Small) that differs from the claimed method only by the substitution of the feature of tracking and assessing pre-defined milestones for the feature of generically recorded tracking data, the tracking and assessing of pre-defined milestones in a supply chain via smart contracts in a blockchain was known in the prior art (as disclosed by Broveleit), and one of ordinary skill in the art could have substituted the tracking and assessing of pre-defined milestones for the feature of generically recorded tracking data, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting specifically tracked pre-defined milestones for the same type of supply chain events).  See also MPEP § 2143(I)(B).

Claim 16.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 15.  Rankin further teaches: The method of claim 15, wherein the secure, distributed transaction ledger comprises blockchain technology (see, e.g., at least ¶s 14-16 and 50-58). 

Claim 17.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 15.  Rankin further teaches: The method of claim 15, wherein the supply chain is associated with at least one of: (i) a local supply chain, (ii) an international supply chain, and (iii) a global supply chain (see, e.g., ¶s 50-58 describing a global supply chain between Los Angeles, CA, USA an Jeddah, KSA). 

Claim 18.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 15.  Rankin further teaches: The method of claim 15, wherein the first entity is associated with at least one of: (i) an original equipment manufacturer supplier, (ii) a logistics provider, (iii) a customer, and (iv) an original equipment manufacturer (see, e.g., ¶ 16 and Figure 2 where the blockchain ledger is controlled by the shipping company facility, i.e., a logistics provider).  Alternatively, Small teaches wherein the first entity is associated with at least one of: (i) an original equipment manufacturer supplier or (iv) an original equipment manufacturer (see, e.g., ¶s 96-97 teaching the manufacturer receiving the customer requirements and recording that in the blockchain while filling the customer order; see also, e.g., ¶s 99-100 teaching the manufacturer placing additional product specifications and quality controls in the blockchain).  

Claim 19.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 15.  Rankin further teaches: The method of claim 15, wherein the identified subset of information about the supply chain is associated with at least one of: (i) quality information, (ii) delivery information, (iii) mission critical information, (iv) physical location data, (v) product quality information, (vi) a manufacturing technique of the product, (vii) inspection information, (viii) a price of a good, (ix) a price of a service, (x) contractual commitment data, (xi) delivery conditions, and (xii) shipping information (see, e.g., ¶s 50-58 teaching shipping information, including security data as taught in ¶ 54, which relates to delivery conditions and product quality information; see ¶ 53 teaching physical location data; see ¶ 57 teaching delivery conditions and information; see also ¶ 56 teaching inspection information). 

	
Claim 20.  Rankin teaches: A system to facilitate collaborative transaction processing associated with a supply chain having a first entity that manufactures an industrial asset item using additive manufacturing and a second entity that is a customer or prospective customer of the industrial asset item, comprising: 
a first entity device associated with the first entity and with an additive manufacturing platform capable of producing the industrial asset item, the first entity device (this limitation is addressed below) including:  
a first entity database storing electronic records including information associated with at least a portion of the supply chain (see, e.g., ¶ 3 teaching a central blockchain and a local blockchain, each receiving periodic goods status updates through a supply chain and storing them therein; see also ¶s 13 and 14 teaching feature 224, which is a local database on a container ship); 
a first entity communication port to exchange information via a distributed computer system (see, e.g., Figure 3 and ¶ 59 teaching a serial port 305 or external interface 308 that connects the computer apparatus to a wide area network such as the internet); and 
a first entity computer processor coupled to the first entity database and the first entity communication port and adapted to (see Figure 3 feature 302 teaching a central processor connected to the external interface 308, the serial port 305, and system memory 301; see also Figure 2 feature 222 teaching a computer coupled to a database 224 and a satellite transceiver and GPS receiver 226): 
retrieve from the first entity database the information associated with the at least a portion of the supply chain (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination), 
identify a subset of information about the supply chain as being of interest to the second entity, the subset of information pertaining to the additive manufacturing and delivery of the industrial asset item (see, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination; regarding delivery, see, e.g., ¶ 23 teaching using the invention to confirm delivery and place that on the blockchain and ¶ 58 teaching that the product has reached its final destination and delivery in good condition is satisfied; regarding the subset of information pertaining to the additive manufacturing production of the industrial asset item, this is further addressed below), and 
record the identified subset of information about the supply chain via a secure, distributed transaction ledger (see, e.g., ¶ 14 teaching recording supply chain information of note in a sidechain of the blockchain and in ¶ 16 teaching that that data are retrieved and sent via satellite to the central computer 240 and that data are used to update the blockchain; see also, e.g., ¶s 50-58 teaching an exemplary embodiment where data of interest to the shipper and the buyer are recorded in real time on the blockchain and can be queried at any time, such as location, a security sensor inside the container to monitor integrity, any handoff to any other shipping entity, inspections and clearances, and receipt of the container at the destination); and 
identify a change related to the subset of information about the supply chain based on pre-defined milestone events (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain); and 
in response to the identified change, update the subset of information about the supply chain recorded via the secure, distributed transaction ledger to include (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain): 
data associated with the identified change (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain); 
validation information used to validate the data associated with the identified change, wherein the validation information comprises location data associate[d] with the system, database information associated with the first entity database, computer information associated with the first entity computer processor (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain, especially ¶ 58 noting that two or more parties (e.g., exporter and importer) apply digital signatures to initiate the blockchain recordation of these events); and 
a digital fingerprint created based on the validation information (see, e.g., ¶s 50-58 teaching that all hand-offs, all inspections, all clearances, the reaching of the final port, and the delivery of the product are tracked and placed in the blockchain, especially ¶ 58 noting that two or more parties (e.g., exporter and importer) apply digital signatures to initiate the blockchain recordation of these events). 
a second entity device associated with the second entity, the second entity device including (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics, i.e., a customer seeking the industrial asset item such as consumer electronics, can receive information from the distributed computer system; see also ¶ 63): 
a second entity communication port to exchange information via the distributed computer system (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive information from the distributed computer system; see also ¶ 63); and 
a second entity computer processor coupled to the first entity communication port and adapted to (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive information from the distributed computer system; see also ¶ 63): 
receive the identified subset of information pertaining to the additive manufacturing of the industrial asset item via the secure, distributed transaction ledger (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive a subset of information from the distributed computer system and the secure distributed transaction ledger such as location and integrity of the goods; see also ¶ 63); and 
generate a display outputting the identified subset of information pertaining to the additive manufacturing of the industrial asset item (see, e.g., ¶s 50-58 teaching that the buyer of the consumer electronics can receive a subset of information from the distributed computer system such as location and integrity of the goods; Examiner notes that “the production of the industrial asset item” can include the integrity and condition of the consumer electronics and how they are “produced” or provided to the buyer in Jeddah, Saudi Arabia; see also ¶ 63). 
Regarding limitations of with a supply chain having a first entity that manufactures an industrial asset item using additive manufacturing and a second entity that is a customer or prospective customer of the industrial asset item, a first entity device associated with an additive manufacturing platform capable of producing an industrial asset item, identity a subset of information …, the subset of information pertaining to the additive manufacturing production of the industrial asset item, and generate a display outputting the information associated with the subset of information pertaining to the production of the industrial asset item, Examiner notes that Rankin fails to expressly teach that the product or first entity is associated with any way with an additive manufacturing platform capable of producing an industrial asset item, such that any identified or displayed supply chain data pertain[] to the additive manufacturing production of the industrial asset item.  Instead, Rankin teaches one embodiment where the industrial asset item is “consumer electronics” without any further elaboration (see Rankin ¶s 50-58).  Thus, while it is possible that “consumer electronics” (a very broad term) could include an “additive manufacturing production” under a broadest reasonable interpretation of each term, Rankin fails to expressly teach this.  Nevertheless, for the purpose of compact prosecution, Examiner notes that Small teaches that a first entity manufacturer places manufacturing data in the blockchain, including specifically additive manufacturing data for a second entity customer.  Specifically, Small teaches that a customer requirement for a product may include certain manufacturing parameters or requirements such as an additive manufacturing product geometry file (see at least, e.g., ¶ 5).  This product geometry file can be recorded in a block of the blockchain (see at least, e.g., ¶ 5).  This is done by a parts manufacturer (see, e.g., ¶s 96-97 teaching the manufacturer receiving the customer requirements and recording that in the blockchain while filling the customer order; see also, e.g., ¶ 99 teaching the manufacturer placing additional product specifications and quality controls in the blockchain).  Small further teaches the source of the materials (see, e.g., ¶s 88, 90, 99, and 100 teaching placing source requirements in the blockchain, including an embodiment for additive manufacturing).  Small is analogous to the instant application and Rankin because it relates to tracing a manufactured part through its product lifecycle and records a series of authenticating transactions in a digital distributed ledger (see Small ¶ 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data, including additive manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin).  One of ordinary skill would have been motivated to substitute the manufacturer/manufacturing data for the shipping data because both are data related to the supply chain and can be interchangeable or complementary.  One of ordinary skill in the art would have been further motivated to substitute the manufacturer/manufacturing data for the shipping data because it would make “it easy to authenticate genuine additive manufactured parts and hard to create counterfeit copies” (see Small ¶ 123).    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of recording manufacturer/manufacturing data, including additive manufacturing data (as disclosed by Small) for the feature of recorded shipping data in the method of recording supply chain data in a blockchain (as disclosed by Rankin), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of recording supply chain data in a blockchain (as disclosed by Rankin) that differs from the claimed device only by the substitution of the feature of recording manufacturer or manufacturing data for the feature of recorded shipping data, the recording manufacturer/manufacturing data was known in the prior art (as disclosed by Small), and one of ordinary skill in the art could have substituted the recording of the manufacturing data for the shipping data, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one type of data for another in the same recording medium because data are data).  See also MPEP § 2143(I)(B).
Regarding identify a change related to the subset of information about the supply chain based on pre-defined milestone events and in response to the identified change, update the subset of information about the supply chain recorded via the secure, distributed transaction ledger to include data associated with the identified change, Examiner asserts that Rankin teaches these limitations as noted above.  Specifically, paragraphs 50-58 of Rankin teach tracking the supply chain of a product throughout shipment to final delivery and tracking each inspection or clearance or handoff on the blockchain with digital signatures.  For the purpose of compact prosecution, however, Examiner notes that even if these teachings of Rankin are not considered disclose identifying a change related to … pre-defined milestone events in the supply chain (which Examiner does not concede), such a feature is taught in analogous prior art.  Broveleit, for example, teaches such a feature (see, e.g., at least ¶s 40-46 teaching that the smart contracts may include milestones such as different operations executed by the carriers during transport of the commodity and when information identifying the pre-defined milestones is met, this information is added to, i.e., recorded in, the blockchain).  Examiner notes that Broveleit’s milestones include handoffs from one carrier to another, just as what is tracked and recorded in Rankin.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of tracking and assessing pre-defined milestones (as disclosed by Broveleit) for the feature of generically recorded tracking data in the method of recording supply chain data in a blockchain (as disclosed by Rankin and Small).  One of ordinary skill would have been motivated to substitute the tracking and assessing pre-defined milestones for the generically recorded tracking data because both are data related to the supply chain and can be interchangeable or complementary.  One of ordinary skill in the art would have been further motivated to substitute the tracking and assessing pre-defined milestones for the generically recorded tracking data because the milestones could be recorded as smart contracts and be used to pay the carriers upon proper delivery in the supply chain shipment (see Broveleit ¶s 40-46).    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of tracking and assessing pre-defined milestones (as disclosed by Broveleit) for the feature of generically recorded tracking data in the method of recording supply chain data in a blockchain (as disclosed by Rankin and Small), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of recording supply chain data in a blockchain (as disclosed by Rankin and Small) that differs from the claimed method only by the substitution of the feature of tracking and assessing pre-defined milestones for the feature of generically recorded tracking data, the tracking and assessing of pre-defined milestones in a supply chain via smart contracts in a blockchain was known in the prior art (as disclosed by Broveleit), and one of ordinary skill in the art could have substituted the tracking and assessing of pre-defined milestones for the feature of generically recorded tracking data, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting specifically tracked pre-defined milestones for the same type of supply chain events).  See also MPEP § 2143(I)(B).

Claim 21.  The combination of Rankin, Small, and Broveleit teaches the limitations of Claim 20.  Rankin further teaches: The system of claim 20, wherein the secure, distributed transaction ledger comprises blockchain technology (see, e.g., at least ¶s 14-16 and 50-58). 

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
All pending claims were rejected under § 101 as being directed to ineligible subject matter without significantly more or any integration into a practical idea.  Applicant’s amendments have rendered this rejection moot.  Applicant now recites pre-defined milestones being recorded in the distributed transaction ledger.  Examiner asserts that this is applying the judicial exception (abstract legal and commercial interactions) in a meaningful  way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  When a set of claims does this, the judicial exception is integrated into a practical application and thus no longer runs afoul of section 101 in step 2A prong 2 of the Alice/Mayo framework.  See MPEP § 2106.04(d)(I).  By updating pre-defined milestone events in a centralized and secure distributed ledger, supply chain data that need to be accessed by multiple parties can be “efficiently and securely” shared between these entities (see Applicant’s specification paragraph 24).  Thus, the rejection has been withdrawn.
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant’s arguments are directed toward claim amendments (see Remarks pages 10-13).  The arguments have been rendered moot in light of the new grounds of rejection utilizing the newly cited Broveleit reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627